.

Exhibit 10.17

PRO-FAC COOPERATIVE, INC.
SEVERANCE PLAN

ARTICLE I.
Introduction and purpose of plan

1.1 Establishment of Plan

     PRO-FAC COOPERATIVE INC. (the “Employer”) hereby establishes this severance
plan (the “Plan”), effective as of the 2nd day of July, 2007. The Plan shall be
maintained for the exclusive benefit the employees listed on Schedule 1 (each
the “Employee” and collectively the “Employees”).

1.2 Purpose of Plan

     The purpose of this Plan is to the Employee to provide an incentive to the
Employees to continue employment with the Employer by offering a benefit payable
upon severance from employment under certain circumstances.

ARTICLE II.
Definitions

     Whenever used in the Plan, the following terms shall have the meanings as
set forth in this Article II unless a different meaning is clearly required by
the context.

2.1 “Administrator” means the Executive Committee of the Employer’s Board of
Directors, which shall administer the Plan. The Administrator has full
responsibility for carrying out the purposes of this Plan.

2.2 “Beneficiary” means a person or persons designated by the Employee to
receive distributions in accordance with Section 6.1. A Beneficiary’s right to
(and the Administrator’s duty to provide to the Beneficiary) information or data
concerning the Plan does not arise until the Beneficiary first becomes entitled
to receive a distribution under the Plan.

2.3 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.4 “Plan” means the Pro-Fac Cooperative Severance Plan, as set forth herein.

2.5 “Plan Benefit” means the amount of the severance benefit determined pursuant
to the terms and conditions of the Plan.

2.6 “Separation from Service” means the cessation of the Employee’s active
employment with the Employer but shall not include periods for which the
Employee is on Employer-approved leaves of absence. If an approved leave of
absence is terminated by the Employer without resumption of the employment
relationship, the Employee shall be treated as incurring a Separation from
Service as of the date of termination of such leave.

ARTICLE III.
Contributions

3.1 Contributions

      Neither the Employer nor the Employee shall be required to contribute any
amount to the Plan.

--------------------------------------------------------------------------------





Exhibit 10.17 -cont.

ARTICLE IV.
Vesting and Distributions

4.1     

Vesting

    (a)     

The Employee shall be vested in the Plan Benefit upon the satisfaction of the
both of the following conditions:

     (1)     

the Employee shall not have Separated from Service prior to the date which is
six (6) months after the liquidity event impacting the Employer’s investment in
Birds Eye Holdings, LLC; and

     (2)     

the cash or cash equivalent proceeds of the liquidity event shall meet one or
both of the thresholds as set forth in Section 4.2 below.

    (b)     

For purposes of this Plan, the term “liquidity event impacting the Employer’s
investment in Birds Eye Holdings, LLC” shall mean a transaction, regardless of
the form of the transaction, under which the Employer’s investment in the units
of ownership of Birds Eye Holdings, LLC is converted to cash or cash
equivalents.

    (c)     

For purposes of this Plan, the term “cash equivalents” shall mean a promissory
note or other instrument evidencing indebtedness which may be converted to cash
upon demand to the obligor of such note or instrument, or a security which is
freely transferable and is traded upon a nationally recognized securities
exchange. Cash equivalents shall be valued for purposes of this Plan by the
Administrator at the face value of any note or instrument evidencing
indebtedness, or at the average of the opening and closing price of any
security, net in either event of the expenses of converting the cash equivalent
to cash, as reasonably determined by the Administrator.

  4.2     

Thresholds

    (a)     

The initial threshold under Section 4.1(a)(ii) shall be a dollar amount equal to
the amount, reasonably determined by the Administrator as of the relevant date
of determination, necessary to redeem the Employer’s retains, preferred stock
including any cumulated and/or accrued dividends to the date of redemption, and
common stock, as of a Dividend Payment Date for the Employer’s Class A
cumulative preferred stock, as defined in the Employer’s certificate of
incorporation; provided that such Dividend Payment Date is at least ninety (90)
days after the date of the liquidity event impacting the Employer’s investment
in Birds Eye Holdings, LLC.

    (b)     

The second threshold under Section 4.1(a)(ii) shall be a dollar amount equal to
the amount, reasonably determined by the Administrator as of the relevant date
of determination, necessary to redeem the Employer’s securities identified in
Section 4.2(a) and the Employer’s special membership interests, as defined in
the Employer’s certificate of incorporation, as of a Dividend Payment Date for
the Employer’s Class A cumulative preferred stock, defined as set forth in
subsection (a) of this Section 4.2.

 

 

--------------------------------------------------------------------------------





Exhibit 10.17 -cont.

4.3     

Determination of Plan Benefits and Distributions

    (a)     

The total Plan Benefits shall be determined as follows:

     (1)     

In the event the threshold under Section 4.2(a) is met, the total Plan Benefits
shall be $100,000.

     (2)     

In the event the thresholds under Section 4.2(a) and (b) are met, the total Plan
Benefits shall be $200,000.

    (b)     

The total Plan Benefit shall be allocated equally to each of the Employees who
are vested under the Plan pursuant to Section 4.1.

    (c)     

Each Employee’s vested Plan Benefit shall be distributed to the Employee within
thirty (30) days after the Employee’s Separation from Service after the date set
forth in Section 4.1(a)(i); provided, however, that no Plan Benefit shall be
payable to an Employee in the event the Employee’s employment is terminated for
cause, as determined by the Administrator, death or disability.

  4.4     

Income Tax Withholding

 

     Distributions to the Employee pursuant to this Plan shall be subject to
applicable federal and state income tax withholding as well as any required
withholding for FICA or FUTA taxes.

AMENDMENT V.
Plan Administrator

5.1     

Plan Administrator

   

The Administrator shall:

    •  

determine the value of the Employee’s Plan Benefit;

    •

construe and enforce the terms of the Plan including the interpretation of the
Plan documents and any documents related to the Plan’s operation;

    •

direct the distribution of the Employee’s Plan Benefit in accordance with the
terms of the Plan;

    •

review and render decisions respecting a claim for (or denial of a claim for) a
benefit under the Plan; and

    •

furnish the Employee with information which the Employee may require for tax or
other purposes.

 

     The Administrator must exercise all of his powers, duties and discretion
under the Plan in a uniform and nondiscriminatory manner. The Administrator
shall have total and complete discretion to interpret and construe the Plan and
to determine all questions arising in the administrative interpretation and
application of the Plan. Any determination of the Administrator is final and
binding upon the Employer and the Employee.

5.2 Ownership of the Plan Benefit

     Until actually distributed to the Employee, the Employee’s Plan Benefit is
the sole property of the Employer and will not be held in trust for the Employee
or as collateral security for the fulfillment of the Employer’s obligations
under the Plan. The Plan Benefit is subject to the claims of the Employer’s
general creditors and the Employee and/or her Beneficiary will not have any
secured or preferred position with respect to the Plan Benefit or have any claim
against the Employer except as a general creditor.

 

--------------------------------------------------------------------------------





Exhibit 10.17 -cont.

AMENDMENT VI.
Beneficiary Designation

6.1 Beneficiary Designation

     Notwithstanding Section 4.3(c), the Employee, from time to time, may
designate, in writing, any person(s) (including a trust or other entity),
contingently or successively to whom the Administrator will distribute the
Employee’s Plan Benefit in the event of death after the Employee’s Separation
from Service but prior to the distribution of the Plan Benefit. The Employee may
change the designated Beneficiary at any time, provided that an amended
Beneficiary designation shall be given effect only if signed by the Employee and
delivered to the Administrator prior to the Employee’s death.

6.2 No Beneficiary Designation

     If the Employee fails to name a Beneficiary in accordance with Section 6.1
of this Plan, or if the Beneficiary named by the Employee predeceases the
Employee, then the Administrator will distribute the Employee’s Plan Benefit to
the Employee’s surviving spouse or, if there is no surviving spouse, to the
Employee’s estate.

6.3 Address for Notification

     The Employee must file with the Administrator from time to time, in
writing, the Employee’s post office address and any change of post office
address. Any communication, statement or notice addressed to the Employee at the
Employee’s last post office address filed with the Administrator, or as shown on
the records of the Employer, binds the Employee for all purposes of this Plan.

AMENDMENT VII.
Miscellaneous

7.1 No Assignment or Alienation

     The Employee does not have the right to commute, sell, assign, pledge,
transfer or otherwise convey or encumber the right to receive any Plan Benefit.
The distributions and rights under this Plan are non-assignable and
non-transferable. Furthermore, the Employees interest in the Plan Benefit is not
subject to attachment, garnishment, levy, execution or other legal or equitable
process.

7.2 Effect on Other Plans

     This Plan does not effect benefits under any other retirement, pension or
other benefit plan or system established for the benefit of the Employer’s
employees, or in any investment the Employee may hold in Birds Eye Holdings,
LLC, and participation under this Plan does not effect benefits receivable by
the Employee under any such plan or system, except to the extent provided in
such plan or system.

7.3 Unfunded Plan

     It is the intention of the parties hereto that this Plan shall constitute
an unfunded arrangement for federal income tax purposes and for purposes of
Title I of ERISA. All distributions to be made to the Employee pursuant to this
Plan are to be made pursuant to and in accordance with the terms and conditions
of this Plan.

7.4 Governing Law

     The laws of the State of New York will determine all questions arising with
respect to the provisions of this Plan, except to the extent that federal law
supersedes the laws of the State of New York.

 

--------------------------------------------------------------------------------



Exhibit 10.17 -cont.

7.5 Employment Not Guaranteed

     Nothing contained in this Plan, or any modification or amendment to this
Plan, gives the Employee any right to continue to employment, any legal or
equitable right against the Employer, its agents, or the Administrator except as
expressly provided by the Plan.

AMENDMENT VIII.
Amendment

8.1 Amendment by Parties

     The Employer may amend, modify or rescind this Plan without the consent of
any other person, except that no such amendment, modification, or rescission
shall serve to reduce any Plan Benefit vested pursuant to Section 4.1 of the
Plan.

     IN WITNESS WHEREOF, the Employer has adopted this Plan effective as of the
date first above written.

  PRO-FAC COOPERATIVE, INC           By:   /s/ Peter R. Call   Name:   Peter R.
Call   Title:   President        


 

--------------------------------------------------------------------------------





Exhibit 10.17 -cont.

Schedule 1

As of the effective date, the Employees are:

1.   Stephen R. Wright 2.   Kevin M. Murphy 3.   Shari Burgo 4.   Patrick
O’Malley


 

--------------------------------------------------------------------------------